Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-4, in the reply filed on Dec. 31, 2020 is acknowledged.  Claims 8, 12-15 and 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
The traversal is on the grounds that the groups share the special technical feature of an isolate population of lung stem cells which are c-kit positive and which are negative for CD73 and that Anversa does not teach isolated cells that are negative for CD73.  Applicant further argues that they have found that a pool of c-kit positive human lung stem cells contains both mesenchymal-like hLSCs (ml-LSCs) which are positive for CD73 and non-mesenchymal hLSCs (non-ml-LSCs) which are negative for CD73 and are believed to have higher ability to form lung-specific cell types (Remarks pg. 5 para. 5 to pg. 6 para. 1). This is not found persuasive because as indicated by the rejections 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are presented for examination on the merits.

Status of the Claims 
	Claims 1-4, 8, 12-15 and 47-49 are currently pending.
Claim 47 is amended.
	Claims 8, 12-15 and 47-49 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 5-7, 9-11, and 16-46 are cancelled. 
	Claims 1-4 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: illegible text in Figures 2 and 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademark, Matrigel® in para. 0045, 0057, and 0124 has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 



Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. non-mesenchymal human lung stem cells (non-mhLSCs)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 2 depends from is directed to an enriched population of human lung stem cells isolated from human lung tissue.  Claim 1 inherently includes lung tissue from a subject of any age, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a population of isolated human cells without significantly more.  The claims recite a natural product in accordance to MPEP 2106.04(c). This judicial exception is not integrated into a practical application because the composition is drawn to two natural products, the isolated cells from human lung tissue and a pharmaceutically acceptable carrier (which could be water) and does not show that the combination of the two naturally occurring products possess any markedly different characteristics than their natural counterparts.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is nothing about the claimed combination, as evidence by the specification, to suggest that the broadly claimed pharmaceutically acceptable carriers affect the claimed isolated cells from human lung tissue in a manner that would give them characteristics not typically found in nature.
Based upon the above-cited section of the MPEP:

When analyzing the specification, it appears that the behavior of the claimed isolated cells from human lung tissue and claimed pharmaceutically acceptable carriers, have no behaviors that would impart “at least one characteristic that is different from that of the counterpart,” and as such, the claims are found to be patent ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anversa et al. (US 2013/0216508 A1) (ref. of record) as evidenced by Fujino et al. (Laboratory Investigation, 2011).  
With respect to claim 1, Anversa teaches a population of c-kit positive human lung stem cells (LSCs) that are negative for CD44 and CD105 (abstract, 0013, 0031 and 0134) and are from a human lung tissue sample (0028 and 0065).  With respect to claim 1, Anversa teaches the cells in combination with a pharmaceutical carrier (0017, 0021, 0065 and 0225).  With respect to claim 2, the human lung tissue would inherently have to come from a subject claim 3, Anversa teaches the c-kit positive LSCs cells restore, reconstitute or generates pulmonary alveoli and pulmonary vasculature/pulmonary endothelium, epithelial and vascular cells in damaged tissue (can differentiate into alveolar epithelial cells, capillary endothelial cells, or combinations thereof) (0070, 0078 and 0109).  With respect to claim 4, Anversa teaches the cells have the characteristics typical of a stem cells which include self-renewal and clonogenicity (0014).  Event though, Anversa teaches the claimed characteristics recited in claims 3 and 4, these appear to be inherent characteristics to c-kit positive human LSCs.  
Anversa is silent with respect to the expression of CD73 in the c-kit positive lung stem cells.  It is noted Anversa teaches other lineage markers can be used and that the cell are substantially negative for at least one marker of hematopoietic lineage, mesenchymal stromal cell lineage, epithelial lineage and/or smooth muscle and endothelial cell lineage such as CD44 and CD105 (0031 and 0134).  Furthermore, CD73 is a known mesenchymal stromal or stem cell marker as evidenced by Fujino teaches that mesenchymal stem cells do not express c-kit and express CD73 and CD105 (pg. 368 Fig. 1 legend).  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are isolated c-kit positive lung stem cells from a human lung tissue sample and are negative for CD44 and CD105 and possess the claimed characteristics recited in claims 3 and 4.  The cited art taken as a whole demonstrates a reasonable probability that the isolated cells of Anversa are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the isolated cells of 
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632